Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability corrects an improper dependency of claim 20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
20. The process of making a water soluble pouch according to Claim 18, wherein said second maximum temperature is from about 100 °C to about 120 °C.

IDS
The information disclosure statement filed 06/14/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant 
	The IDS filed 06/14/2021 was filed after a final action under § 1.113 (mailed 06/26/2019), which requires both “(1) The statement specified in paragraph (e) of this section; and (2) The fee set forth in § 1.17(p).”  37 CFR 1.97(d).  Only the fee set forth in § 1.17(p) was paid.  No statement specified in 37 CFR 1.97(e) was provided.  Thus, the IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.

REASONS FOR ALLOWANCE
	Claims 18, 20-23 and 25-36 are allowed for the reasons explained in the PTAB decision filed 06/01/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743